— Appeal by the defendant from an amended judgment of the Supreme Court, Kings County (Lott, J.), rendered November 17, 2006, in effect, revoking a sentence of probation previously imposed by the same court upon a finding that he had violated a condition thereof, upon his admission, and imposing a sentence of imprisonment upon his previous conviction of attempted burglary in the second degree.
*637Ordered that the amended judgment is affirmed.
The defendant did not appeal from the original judgment convicting him, upon his plea of guilty, of attempted burglary in the second degree. On this appeal from the amended judgment, the defendant is foreclosed from challenging the propriety of the original judgment, including, inter alia, his claims as to the validity of his plea of guilty (see People v Trias, 50 AD3d 828 [2008]; People v Kimbrough, 25 AD3d 810 [2006]; People v Walker, 23 AD3d 588 [2005]; People v Augustin, 286 AD2d 442 [2001]; People v Oquendo, 286 AD2d 740 [2001]; People v Riddick, 269 AD2d 472 [2000]). The defendant’s reliance on People v Louree (8 NY3d 541 [2007]) is misplaced. In Louree, the appeal was from the original judgment of conviction (id.).
The sentence imposed upon the defendant’s violation of probation was not excessive. Rivera, J.P., Florio, Dickerson and Chambers, JJ., concur.